DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I which drawn to claims 1-9 in the response filed on 02/28/21 is acknowledged. Claims 10-11 are cancelled and claims 1-9 are pending for examination.
Examiner notes that the Applicant’s representative indicated that the election was made with traverse, but the representative also indicated that applicant agreed with the Examiner that there were multiple inventions in the instant case and cancelled the method claims of non-elected Group II. There are no further reasoning or explanation provided in regards to the traversal to the restriction requirement mailed 11/24/20. As a result, Examiner understood the as-filed response as the election was made without traverse.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabkin et al., US20020161377A, herein “Rabkin”.
Re. claim 1, Rabkin discloses an esophageal catheter 11 (Fig. 4-10) for disimpacting food from a user, comprising: 
an elongate body 11 having a distal end and a proximal end (Fig. 4; distal end and proximal end of 11); 
an inflation member 12 (Fig. 4), said inflation member having a distal end and a proximal end (Fig. 4, distal end and proximal end of 12) and attached to said elongate body 11 (Fig. 4); 
3, said guide member positioned at said distal end of said elongate body (Fig. 4, guide members 3 are positioned at distal end of the elongate body 11); 
a cone-like member 17, said cone-like member having a plurality of arms (17 has a cone-like shape, Fig. 4) and positioned at said proximal end of said inflation member 12 (Fig. 4, cone-like member 17 positioned at the proximal end of the balloon 12); and 
wherein when in an expanded state, said cone-like member 12 extends from one side of an esophagus of said user to a second side of said esophagus of said user (Fig. 1-3, [0112], the cone-like member 17 in an expanded state extends from one side to another side of the of the patient’s hollow organ).
Re. claim 2, Rabkin further discloses wherein said inflation member 12 is a balloon ([0115], inflation member 12 is a balloon).
Re. claim 3, Rabkin further discloses wherein said plurality of arms 17 comprises 2 arms (Fig. 4, there are at least 2 arms 17).
Re. claim 7, Rabkin further discloses wherein said cone-like member 17 is configured to push an amount of food out of said esophagus of said user (17 are cone-like wings which can be used to grasp and push the food out of an esophagus of the patient).
Re. claim 8, Rabkin further discloses wherein said distal end of said elongate body 11 is tapered (Fig. 4, distal end of the elongate body is portion 10 which is tapered toward the proximal end of the elongate body 11).
Re. claim 9, Rabkin further discloses wherein said proximal end of said elongate body 11 is non-tapered (Fig. 4, the proximal end of the elongate body 11 is non-tapered).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin in view of Kobayashi et al., US20150100040A1, herein “Kobayashi”.
Re. claim 4, Rabkin fails to explicitly disclose wherein said guide member 3 is made of a soft material.
However, Kobayashi teaches a similar device, in the same field of endeavor, a balloon catheter, wherein the device 11 (Fig. 2b) has a guide member 9a is made of soft and flexible material such as silicone rubber so that the guide member could be easily maneuvered ([0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon rubber as the material that taught and suggested by Kobayashi to form the guide member of the device of Rabkin in order to be easily maneuvered during the surgical procedure.
Re. claim 5, Kobayashi further teaches wherein said guide member is stiff ([0056], guide member 9a is made of silicone rubber which can be both flexible and stiff to maintain its integrity/shape; examiner notes that in Applicant’s specification [0020]-[0022], it is indicated that the guide member/distal end 130 of catheter 100 is made of rubber - therefore, rubber is considered to be ‘stiff’).
Re. claim 6, Kobayashi further teaches wherein said guide member is made of a rubber material ([0056], guide member 9a is made of silicon rubber).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./

Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2021